OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
We agree with the Appellate Division that plaintiffs failed to establish any merit to their cause of action. Failing that, it was proper for the court to grant defendant’s motion for summary judgment. (Indig v Finkelstein, 23 NY2d 728.)
*1003It is thus unnecessary for us, at this time, to address the recently enacted amendments to the CPLR to allow the lower courts to exercise discretion “to excuse delay or default resulting from law office failure.” (CPLR 2005, 3012, subd [d].)
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
Order affirmed, with costs, in a memorandum.